          Case 1:20-cv-03535-JPO Document 57-6 Filed 11/25/20 Page 1 of 1




ERNIE HINES D/B/A COLORFUL MUSIC

                                                                   20   3535   JPO
 BMG RIGHTS MANAGEMENT (US) LLC;
 WARNER CHAPPELL MUSIC, INC.;
 SHAWN CARTER p/k/a JAY-Z; and
 TIMOTHY MOSLEY p/k/a TIMBALAND




                               Andrew Williams, Esq.




Florida and California



                                   Andrew Williams, Esq.

                          The Williams Law Group
                    6273 Sunset Drive, Suite D-3

                             South Miami, FL 33143
                            Tel: 253-970-1683; Fax: 305-402-3228


  plaintiff, ERNIE HINES d/b/a COLORFUL MUSIC
